EXHIBIT 21.1 Subsidiaries of SunPower Corporation Subsidiary Name Jurisdiction Pluto Acquisition Company LLC Delaware SunPower Bermuda Holdings Bermuda SunPower Corporation Malta Holdings Limited Malta SunPower Corporation, Systems Delaware SunPower France SAS France Sunpower GmbH Germany SunPower Italia S.r.l. Italy SunPower North America, LLC Delaware SunPower Philippines Manufacturing Ltd. Cayman Islands SunPower Systems Sarl Switzerland SunPower Technology Ltd. Cayman Islands SunPower Corporation does business under the following names Company dba SunPower Corporation California SunPower Corporation SunPower Corporation SPWR Solar Corporation SunPower Corporation SPWR Solar SunPower Corporation SPWR Energy SunPower Corporation, Systems does business under the following names Subsidiary dba SunPower Corporation, Systems California SunPower Energy Corporation SunPower Corporation, Systems SunPower Energy Corporation
